Title: To Alexander Hamilton from Jonathan Cass, 2 April 1800
From: Cass, Jonathan
To: Hamilton, Alexander


          
            Sir,
            Wilmington Delaware April 2d 1800
          
          John Drayton Enlisted by Lieut. Climson at Dover in the county of Kent, on the 18th. day of January 1800, When a lad had his Knee put of Joint, and owing to bad mannagement never has become strong, it has rendered him incapable of perform’g a march of three days. I am confident it will be for the interest of the U. States to discharg him, he has been paid from the date of his enlistment to the last day of February, in case he is discharged, the pay for the month of March can be retained to the public, and he shall refund the bounty, I will direct the P. Master not to allow the Officer who enlisted him, the premium.
          The clothing which he has rec’d, he stands charged with in my Monthly Recruiting for Return for January, and shall also be returned, but they are too much worn, the blanket excepted, to be delivered to a recruit for his legal allowance.
          I am Sir, With great respect & esteem your most humble Sevt.
          
            J Cass Major 3. R.I.
          
          Major Genl Hamilton
        